Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In clams 1, 19 and 20, the etrms “chosen quantity” and :desired temperature” render the scope of the claims vague and indefinite, since it would not be ascertaianable as to when a quantity would be “chosen” or when a temperature would be “desired”.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan ‘319 (US 8,235,319) in view of WO 2017/1402243 A1. Sullivan discloses a method for dissolution of cadavers by contacting the cadaver with a potassium hydroxide solution and heating the cadaver in the presence of the potassium hydroxide solution. (See col. 1, lines 15-19 and col. 4, lines 28-48.) The dissolution solution formed according to the process of Sullivan ‘319 would inherently have a pH. The difference between the process disclosed by Sullivan ‘319 , and that recited in claims 1, 12 and 18-22, is that Sullivan ‘319 does not disclose that the potassium hydroxide solution should contain ethanol. WO 2017/140243 A1 discloses a method for decomposing biomedical waste, and teaches in Paragraph [0205] of the English translation that the degradation process can be achieved using an ethanol alkaline solution. It would be obvious from WO 2017/01402243 A1 to employ a solution of potassium hydroxide and ethanol as the alkaline solution in the process of Sullivan ‘319. One of ordinary skill in the art would be motivated to do so, since WO 2017/140243 A1 discloses in Paragraphs [0002] and [0003] of the English translation that biomedical waste  is potentially infectious and includes solid and laboratory waste as well as pathogenic microorganisms, which would also be properties of cadavers. Regarding claim 12, it would be further obvious from WO 2017/140243 A1 to contact the dissolution solution of Sullivan ‘319 with hydrogen peroxide. One of ordinary skill in the art would be motivated to do so, since WO 2017/140243 A1 discloses in Paragraph [0210] of the English translation that disinfectants can be used to degrade organic waste, and discloses hydrogen peroxide as a disinfectant in Paragraph [0007].  Regarding claim 18, it would be obvious to look at the dissolution process to determine when dissolution of the cadaver is completed. Regarding claim 19, it would be further obvious to dissolve bones in the cadaver after dissolution of the cadaver is completed with the ethanolic potassium hydroxide solution, since Sullivan ‘319 teaches at col. 11, lines 55-57 that the cadaver is broken down into calcium phosphate bone and teeth, which would suggest that bones other than calcium phosphate would be decomposed. Regarding claim 22, it would be within the level of skill of one of ordinary skill in the art to determine a suitable type of water to form the alkali hydroxide solution in the process of Sullivan ‘319, which would include sea water or salt water.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan ‘319 in view of WO 2017/140243 A1 as applied to claim 1 above, and further in view of Wilson et al (US 9,233,405). It would be further obvious from Wilson et al to react the dissolution solution of Sullivan et al ‘319 with carbonic acid to the pH of the solution. One of ordinary skill in the art would be motivated to do so, since Wilson et al disclose an analogous tissue dissolution process, and teach at col. 8, lines 11-13 that carbon dioxide injection is used to reduce the pH levels of the digestion fluid. Regarding claim 9, it would be within the level of skill of one of ordinary skill in the art tom determine a suitable pH to which the dissolution solution should be lowered. Regarding claim 10, it would be further obvious from WO 2017/140243 A1 to contact the dissolution solution of Sullivan ‘319 with hydrogen peroxide. One of ordinary skill in the art would be motivated to do so, since WO 2017/140243 A1 discloses in Paragraph [0210] of the English translation that disinfectants can be used to degrade organic waste, and discloses hydrogen peroxide as a disinfectant in Paragraph [0007]. Regarding claim 11, it wouyld be obvious from Wilson et al to apply the resulting solution to the earth as a fertilizer, since Wilson et al disclose at col. 1, lines 19-31 that the dissolved tissue is considered safe to discharge into the environment.

This application apparently discloses allowable subject matter (i.e., regrading claims 2-7,  13-17 and 23-25.
The following is a statement of reasons for the indication of allowable subject matter: Sullivan ‘319 (US 8,235,319) discloses a method for dissolution of cadavers by contacting the cadaver with a potassium hydroxide solution and heating the cadaver in the presence of the potassium hydroxide solution. (See col. 1, lines 15-19 and col. 4, lines 28-48.) The dissolution solution formed according to the process of Sullivan ‘319 would inherently have a pH. WO 2017/140243 A1 discloses a method for decomposing biomedical waste, and teaches in Paragraph [0205] of the English translation that the degradation process can be achieved using an ethanol alkaline solution. It would be obvious from WO 2017/01402243 A1 to employ a solution of potassium hydroxide and ethanol as the alkaline solution in the process of Sullivan ‘319. One of ordinary skill in the art would be motivated to do so, since WO 2017/140243 A1 discloses in Paragraphs [0002] and [0003] of the English translation that biomedical waste is potentially infectious and includes solid and laboratory waste as well as pathogenic microorganisms, which would also be properties of cadavers. However there is no teaching, disclosure or suggestion in either Sullivan ‘319 or WO 2017/140243 to contact the dissolution solution with nitric acid or hydrochloric acid. Nor would there be any motivation (other than the use of impermissible hindsight) to do so. Applicant’s specification discloses in Paragraph [0007] that the use of an acid, such as nitric acid, to lower the pH of the heated solution to a level suitable for application to the earth results in a crystalline material, which can readily be separated from the solution, once cooled, thereby reducing the biological oxygen demand for waste treatment facilities. Accordingly claims 2-7 and 23-25 are not rejected over Sullivan ‘319 in view of WO 2017/140243 A1. Regarding claims 13 and 14, there is no teaching, disclosure or suggestion in either Sullivan ‘319 or WO 2017/140243 A1 to sonicate the solution of the ethanolic potassium hydroxide with the cadaver or to rock the vessel containing the same. Nor would there be any motivation (other than the use of impermissible hindsight) to do so. Accordingly claims 13-17 are also not rejected over Sullivan ‘319 in view of WO 2017/140243 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736